In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-20-00093-CV


           WESTERN MARKETING, INC. AND TODD PITTS, APPELLANTS

                                             V.

                           AEG PETROLEUM, LLC, APPELLEE

                           On Appeal from the 251st District Court
                                    Potter County, Texas
               Trial Court No. 108927-C-CV, Honorable Ana Estevez, Presiding

                                      April 17, 2020

                                          ORDER

       Pending before the court is the parties’ joint motion for access to the sealed volume

of the clerk’s record. On January 13, 2020, the trial court ordered the “Appendix to Plaintiff

AEG’s Objections and Response in Opposition to Defendants’ Motion to Dismiss under

the Texas Citizen Participation Act” to be filed under seal. That document was filed with

this court in a sealed supplemental clerk’s record. The parties now request access to the

sealed record. We grant their motion.


       Accordingly, we order the sealed volume of the clerk’s record to be made available

to the attorneys of record for the purpose of preparing briefs and motions in this appeal.
The clerk of this court shall make the sealed record available through the Attorney Portal

(https://attorneyportal.txcourts.gov) in a format that is accessible only to the attorneys of

record. Appellate counsel may review the contents of the sealed record but may not print

or copy any of its contents. The parties and their counsel are ordered not to disclose or

disseminate any information contained in the sealed record to any other person or entity.

Should the parties address any arguments related to evidence contained in the sealed

record, the parties are ordered to note on the cover page of their respective briefs the

following: “BRIEF CONTAINS SEALED MATERIALS.” The clerk shall remove access to

the sealed record from the Attorney Portal after submission of the appeal to the court.


       It is so ordered.


                                                         Per Curiam




                                             2